DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/810,759 filed on 03/05/2020.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 09/19/2019. It is noted, however, that applicant has not filed a certified copy of the IN 201911037808 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 21, Line 15 has a typo – “one or more processors 206” which should recite as “one or more processors 306” to align with Fig. 3.  
Appropriate correction is required.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities: 
Claim 15 has a typo – “The computer system as recited in claim 1” which should recite as “The computer system as recited in claim 9”.
Claim 19 has a typo – “The non-transitory computer-readable storage medium as recited in claim 1” which should recite as “The non-transitory computer-readable storage medium as recited in claim 17”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for an automated decision on selection of transport vehicle for long haul route), “a machine” (system for an automated decision on selection of transport vehicle for long haul route), and “an article of manufacture” (non-transitory computer-readable storage medium for an automated decision on selection of transport vehicle for long haul route) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for an automated decision on selection of a plurality of transport vehicles associated with one or more vendors for long haul route, the computer-implemented method comprising: 
receiving, at …, a request for the plurality of transport vehicles for transportation on the long-haul route, wherein the request for the one or more transport vehicles is based on a first set of data, wherein the first set of data is received from one or more users with facilitation of … in real time; 
fetching, at …, a second set of data from …, wherein the second set of data is associated with a plurality of transport vehicles and the one or more vendors; 
analyzing, at …, the first set of data and the second set of data, wherein the first set of data and the second set of data are analyzed in real time; 
determining, at …, one or more available vehicles from the plurality of transport vehicles in real time, wherein the one or more available vehicles from the plurality of transport vehicles is determined with facilitation of … in real time; 
prioritizing, at ..., the one or more available vehicles from the plurality of transport vehicles based on score card of the plurality of transport vehicles and the one or more vendors, wherein the one or more 25available vehicles from the plurality of transport vehicles is prioritized with facilitation of the … in real time; 
sending, at …, an allocation confirmation to the one or more users for at least one selected vehicle from the one or more available vehicles, wherein notification of the allocation confirmation associated with the at least one selected vehicle from the one or more available vehicles is displayed in real time on …; and 
notifying, at …, to at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for transportation of the plurality of products on the long-haul route, wherein the at least one vendor from the one or more vendors is notified on ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “a vehicle allotment system with a processor”, “one or more media devices”, “a cloud platform”, and “one or more machine learning algorithms”. The claim as a whole merely describes how to generally “apply” the concept of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for selecting transport vehicles associated with one or more vendors for long haul route. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting transport vehicles associated with one or more vendors for long haul route amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-6 and 8 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the first set of data comprising type of products, type of truck required, number of products, pickup date, pickup time, pickup location, and drop location” in Claim 2, by defining “wherein the second set of data comprising technical parameters and general parameters associated with the plurality of transport vehicles and the one or more vendors” in Claim 3, by defining “wherein the technical parameters comprising fuel consumption of vehicle, vehicle health, load carrying capacity of vehicle, type of vehicle, length of vehicle, range of vehicle, and engine capacity of vehicle” in Claim 4, by defining “wherein the general parameters comprising vehicles on same route, current schedule, current availability, future availability on the requested date, current location, remaining distance, current estimated time of arrival, number of pitstops, duration of pitstops, distance between pickup location and destination point of previous trip of the current vehicles in transit” in Claim 5, by defining “wherein the score card of the plurality of transport vehicles and the one or more vendors are determined based on the past services offered by the one or more vendors, interaction with the one or more vendors, commitment by the one or more vendors, condition of vehicles offered by the one or more vendors and past profitability ratio on hiring the one or more vendors” in Claim 6, and by defining “wherein the administrator modifies selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route” in Claim 8. 
Step 2A, Prong 2: Claims 2-6 and 8 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 2-6 and 8 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 7 recites the following limitations:
The computer-implemented method as recited in claim 1, further comprising alerting, at …, an administrator for selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route, wherein the administrator is notified on ...
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “the vehicle allotment system with the processor” and “the one or more media devices”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting transport vehicles associated with one or more vendors for long haul route amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 9 recites the following limitations:
… to perform a method for an automated decision on selection of a plurality of transport vehicles associated with one or more vendors for long haul route, the method comprising: 
receiving, at …, a request for the plurality of transport vehicles for transportation on the long-haul route, wherein the request for the one or more transport vehicles is based on a first set of data, wherein the 28first set of data is received from one or more users with facilitation of ... in real time; 
fetching, at ..., a second set of data from ..., wherein the second set of data is associated with a plurality of transport vehicles and the one or more vendors; 
analyzing, at ..., the first set of data and the second set of data, wherein the first set of data and the second set of data are analyzed in real time; 
determining, at ..., one or more available vehicles from the plurality of transport vehicles in real time, wherein the one or more available vehicles from the plurality of transport vehicles is determined with facilitation of ... in real time; 
prioritizing, at ..., the one or more available vehicles from the plurality of transport vehicles based on score card of the plurality of transport vehicles and the one or more vendors, wherein the one or more available vehicles from the plurality of transport vehicles is prioritized with facilitation of the ... in real time; 
sending, at ..., an allocation confirmation to the one or more users for at least one selected vehicle from the one or more available vehicles, wherein notification of the allocation confirmation associated with the at least one selected vehicle from the one or more available vehicles is displayed in real time on ...; and  
29notifying, at ..., to at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for transportation of the plurality of products on the long-haul route, wherein the at least one vendor from the one or more vendors is notified on ...
Step 2A, Prong 1: The limitations for Claim 9 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 9 recites additional elements – “a computer system comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors”, “a vehicle allotment system”, “one or more media devices”, “a cloud platform”, and “one or more machine learning algorithms”. The claim as a whole merely describes how to generally “apply” the concept of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for selecting transport vehicles associated with one or more vendors for long haul route. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting transport vehicles associated with one or more vendors for long haul route amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 10-14 and 16 are directed to substantially the same abstract idea as Claim 9 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 9 such as by defining “wherein the first set of data comprising type of products, type of truck required, number of products, pickup date, pickup time, pickup location, and drop location” in Claim 10, by defining “wherein the second set of data comprising technical parameters and general parameters associated with the plurality of transport vehicles and the one or more vendors” in Claim 11, by defining “wherein the technical parameters comprising fuel consumption of vehicle, vehicle health, load carrying capacity of vehicle, type of vehicle, length of vehicle, range of vehicle, and engine capacity of vehicle” in Claim 12, by defining “wherein the general parameters comprising vehicles on same route, current schedule, current availability, future availability on the requested date, current location, remaining distance, current estimated time of arrival, number of pitstops, duration of pitstops, distance between pickup location and destination point of previous trip of the current vehicles in transit” in Claim 13, by defining “wherein the score card of the plurality of transport vehicles and the one or more vendors are determined based on the past services offered by the one or more vendors, interaction with the one or more vendors, commitment by the one or more vendors, condition of vehicles offered by the one or more vendors and past profitability ratio on hiring the one or more vendors” in Claim 14, and by defining “wherein the administrator modifies selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route” in Claim 16. 
Step 2A, Prong 2: Claims 10-14 and 16 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 10-14 and 16 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 15 recites the following limitations:
The computer system as recited in claim [9], further comprising alerting, at …, an administrator for selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route, wherein the administrator is notified on ...
Claim 15 is directed to substantially the same abstract idea as Claim 9 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 15 does not integrate the abstract idea into practical application. Claim 15 recites additional elements – “the vehicle allotment system” and “the one or more media devices”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting transport vehicles associated with one or more vendors for long haul route amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claim 17 recites the following limitations:
... performs a method for an automated decision on selection of a plurality of transport vehicles associated with one or more vendors for long haul route, the method comprising: 
receiving, at ..., a request for the plurality of transport vehicles for transportation on the long-haul route, wherein the request for the one or more transport vehicles is based on a first set of data, wherein the first set of data is received from one or more users with facilitation of ... in real time; 
fetching, at ..., a second set of data from ..., wherein the second set of data is associated with a plurality of transport vehicles and the one or more vendors; 
analyzing, at ..., the first set of data and the second set of data, wherein the first set of data and the second set of data are analyzed in real time; 
determining, at ..., one or more available vehicles from the plurality of transport vehicles in real time, wherein the one or more available vehicles from the plurality of transport vehicles is determined with facilitation of ... in real time; 
prioritizing, at ..., the one or more available vehicles from the plurality of transport vehicles based on score card of the plurality of transport vehicles and the one or more vendors, wherein the one or more available vehicles from the plurality of transport vehicles is prioritized with facilitation of ... in real time;  
32sending, at ..., an allocation confirmation to the one or more users for at least one selected vehicle from the one or more available vehicles, wherein notification of the allocation confirmation associated with the at least one selected vehicle from the one or more available vehicles is displayed in real time on ...; and 
notifying, at ..., to at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route, wherein the at least one vendor from the one or more vendors is notified on ...
Step 2A, Prong 1: The limitations for Claim 17 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 17 recites additional elements – “a non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor”, “a computing device”, “one or more media devices”, “a cloud platform”, and “one or more machine learning algorithms”. The claim as a whole merely describes how to generally “apply” the concept of receiving, fetching, analyzing, determining, prioritizing, sending, and notifying to at least one vendor by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for selecting transport vehicles associated with one or more vendors for long haul route. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for selecting transport vehicles associated with one or more vendors for long haul route amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 18-20 are directed to substantially the same abstract idea as Claim 17 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 17 such as by defining “wherein the first set of data comprising type of products, type of truck required, number of products, pickup date, pickup time, pickup location, and drop location” in Claim 18, by defining “wherein the second set of data comprising technical parameters and general parameters associated with the plurality of transport vehicles and the one or more vendors” in Claim 19, by defining “wherein the technical parameters comprising fuel consumption of vehicle, vehicle health, load carrying capacity of vehicle, type of vehicle, length of vehicle, range of vehicle, and engine capacity of vehicle” in Claim 20. 
Step 2A, Prong 2: Claims 18-20 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 18-20 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS et al. (US PG Pub. No. 2015/0278759 A1; hereinafter "HARRIS") in view of JONES et al. (US PG Pub. No. 2018/0349849 A1; hereinafter "JONES").
Regarding Claim 1, HARRIS teaches a computer-implemented method for an automated decision on selection of a plurality of transport vehicles associated with one or more vendors for long haul route (See “Furthermore, the delivery and tracking component 110 may narrow the listing of vehicle providers based on a predetermined proximity to the origin location. Based on the availability information, the delivery and tracking component 110 may automatically assign a delivery vehicle ...” in Paragraph [0069]) and “Furthermore, the user may also track a series of TRs, such as components used for trucking (e.g., ..., long haul, ..., etc.)...” in Paragraph [0022]), the computer-implemented method comprising: receiving, at a vehicle allotment system with a processor, a request for the plurality of transport vehicles for transportation on the long-haul route, wherein the request for the one or more transport vehicles is based on a first set of data, wherein the first set of data is received from one or more users with facilitation of one or more media devices in real time (See “An exemplary method comprises receiving, via a software application, delivery task attributes over a network for delivering a physical load from a source to a destination, the delivery task attributes including at least source specifications, destination specifications and load attributes, ...” in Paragraph [0005] and “As noted above, the exemplary embodiments may be performed over a software application executable on any digital computing device... Accordingly, the scheduling of transportation services, including same day services, may be performed in real-time, ...” in Paragraph [0029]); fetching, at the vehicle allotment system with the processor, a second set of data from a cloud platform, wherein the second set of data is associated with a plurality of transport vehicles and the one or more vendors (See “The system 100 may include a delivery and tracking component 110 for interfacing with at least one user 130 and a plurality of vehicle providers 140 over a network 150. The exemplary delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task. Accordingly, the delivery and tracking component 110 may perform any of the steps and processes related to, but not limited to, receiving delivery attributes, generating predictive models and pricing models, routing and asset coordination, managing real-time information, updating routing and asset coordination, user notifications, executing and completing delivery task, etc.” in Paragraph [0041] and “Furthermore, the delivery and tracking component 110 may be in communication with various third-party systems and/or related party systems 310 via M2M interfaces and APIs.” in Paragraph [0063]. It can be seen that the delivery and tracking component 110 is capable of fetching a second set of data from a cloud platform.); analyzing, at the vehicle allotment system with the processor, the first set of data and the second set of data, wherein the first set of data and the second set of data are analyzed in real time (See “Through the initial loading of data and through the workflow process, the loads, TRs, routes and the real-time characteristics of the delivery task execution of those routes may be captured by the system in a database. As the data are collected into the database, values are stored in their original value and are also stored as feature(s) appropriate for use in exemplary machine learning algorithms.” in Paragraph [0092]); determining, at the vehicle allotment system with the processor, one or more available vehicles from the plurality of transport vehicles in real time (See “In step 250 of the method 200, a transportation resource (“TR”) may be assigned to the scheduled delivery of the load... Accordingly, one or more TRs may be assigned as the most appropriate TR for the delivery task, based on a plurality of available TRs.” in Paragraph [0048] and “Furthermore, the assignment of TRs may be adjusted dynamically based on any changes to the delivery process and/or environment.” in Paragraph [0049]), wherein the one or more available vehicles from the plurality of transport vehicles is determined with facilitation of one or more machine learning algorithms in real time (See “As discussed above, the exemplary systems and methods may utilize machine-based learning and predictive analytics based on data collected in the workflow from creating orders, though execution of a delivery task to completion. For instance, the predictive analytics may implement machine-based learning techniques such as classification (e.g., support vector machines, random forests, and neural networks, etc.), regression and clustering (e.g. K-means, etc.).” in Paragraph [0091]); sending, at the vehicle allotment system with the processor, an allocation confirmation to the one or more users for at least one selected vehicle from the one or more available vehicles, wherein notification of the allocation confirmation associated with the at least one selected vehicle from the one or more available vehicles is displayed in real time on the one or more media devices (See “During the delivery order preparation process, the user 130 may check out of the software application with a “load itinerary.” The load itinerary may include confirmation information describing pickup and delivery locations, phone numbers, type of items to move, total cost of the haul, the payment information of the user 130 (e.g., customer credit card information), any special instructions, etc.” in Paragraph [0067], “In other words, an automatically updated itinerary may be presented to the user 130 via the GUI 600, as well as presented to the third/related parties 310 via the M2M interface. In the case of the M2M communications or the GUI 600 displayed to the user 130, items in the load itinerary may have critical timing components (e.g., spoiling of goods, rendezvous with another shipping resource, etc.). Accordingly, the GUI 600 may represent an updated “snapshot” of the ongoing delivery task, as well as identifying a specific stage of the task. The delivery times and pricing information may be dynamically updated within this snapshot, along with other delivery parameters (e.g., temperature, environmental factors, traffic conditions, vehicle speed/position, etc.).” in Paragraph [0068], and “FIG. 7 shows an exemplary GUI 700 detailing the assignment of TRs or delivery vehicles to the delivery order based on the availability according to an exemplary embodiment described herein... In addition, the GUI 700 may receive and display availability information for each of a plurality of delivery vehicles from all of the vehicle providers within the network.” in Paragraph [0069]); and notifying, at the vehicle allotment system with the processor, to at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for transportation of the plurality of products on the long-haul route, wherein the at least one vendor from the one or more vendors is notified on the one or more media devices (See “An exemplary method comprises ... transmitting a notification over the network to at least one of the assigned transportation resource and a user of the software application of the delivery monitoring information.” in Paragraph [0005] and “As noted above, the exemplary method 200 may provide automated notifications to all parties involved as each of the steps are performed during the delivery task. These parties may include, but are not limited to, ..., the TRs and TR partners that coordinate delivery of the load across all segments of the route, etc.” in Paragraph [0053]. One of ordinary skilled in the art understands that the automated notification must be received on a media device. Therefore, the prior art reads on the claim.)
HARRIS does not explicitly teach; however, JONES teaches prioritizing, at the vehicle allotment system with the processor, the one or more available vehicles from the plurality of transport vehicles based on score card of the plurality of transport vehicles and the one or more vendors (See “The brokerage system's matching algorithm then determines the strength or score of the match between trucks and loads by considering the difference between the truck and load origin (deadhead miles), truck goal to load destination, the difference between load pick up and truck availability, matching on truck type and frequently considering additional factors, which establish the qualification criteria.” in Paragraph [0361]), wherein the one or more 25available vehicles from the plurality of transport vehicles is prioritized with facilitation of the one or more machine learning algorithms (See “Machine learning is used to automatically determine preference criteria and add to the retrieved preference data for filtering and ranking as inferred positive and negative preferences.” in Paragraph [0032]) in real time (See “During selection, it is possible to look ahead for ranking based on real-time behaviors.” in Paragraph [0301]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting transport vehicles associated with one or more vendors for long haul route of HARRIS to include prioritizing the one or more available vehicles based on score card of the plurality of transport vehicles and the one or more vendors, wherein the one or more available vehicles from the plurality of transport vehicles is prioritized with facilitation of the one or more machine learning algorithms in real time, as taught by JONES, in order to look ahead for ranking during a selection of transport vehicles (See Paragraph [0301] of JONES).
Regarding Claim 2, HARRIS in view of JONES teaches all the limitations of Claim 1 as described above. HARRIS also teaches wherein the first set of data comprising type of products, type of truck required, number of products, pickup date, pickup time, pickup location, and drop location (See “From this GUI 400, the user 130 may provide all information relevant to the delivery of the load or goods in a message payload from the delivery and tracking component 110 to the third-party and/or related party systems 310. The information in the message payload may include delivery date and time, ..., addresses, ..., etc. Accordingly, this information identifying all of the parameters of a delivery task may be controlled and automated by the system... Those skilled in the art will understand that any number of additional details may be provided by the user 130 via this GUI 400.” in Paragraph [0064], “From this GUI 500, the user 130 may provide detailed information related to the load being delivered. For instance, the user 130 may provide information such as quantities, sizes, weights, dimensions, descriptions, etc.” in Paragraph [0065], and “For instance, the load may identify (in an automated manner) the types of attributes of a shipping resource required to transport the load. These attributes may include an estimated size and weight of the load, refrigeration requirements, the type of load (e.g., liquid, hazardous material, animals, etc.).” in Paragraph [0066]).
Regarding Claim 3, HARRIS in view of JONES teaches all the limitations of Claim 1 as described above. HARRIS also teaches wherein the second set of data comprising technical parameters and general parameters associated with the plurality of transport vehicles and the one or more vendors (See “... TRs have attributes and characteristics that may be used to determine if a certain TR is capable of transporting a load given the attributes and requirements. These TR attributes may include attributes that relate to size (volume capacity, etc.), climate control (temperature, lighting, humidity, etc.), etc. In addition, the TR attributes may identify a type of TR, such as a truck, car, plane, ship or other type of vehicle. Furthermore, these TR attribute may identify whether a resource may be dynamically scheduled and/or identify constraints related to such scheduling. For instance, a truck may be re-allocated in real-time, whereas a cargo ship may have limited flexibility to be scheduled dynamically in an instant.” in Paragraph [0032]).
Regarding Claim 4, HARRIS in view of JONES teaches all the limitations of Claims 1 and 3 as described above. HARRIS also teaches wherein the technical parameters comprising fuel consumption of vehicle, vehicle health (See “TR factors (e.g., fuel consumption, ..., maintenance fitness, etc.)” in Paragraph [0055]), load carrying capacity of vehicle, type of vehicle, length of vehicle, range of vehicle, and engine capacity of vehicle (See “... TRs have attributes and characteristics that may be used to determine if a certain TR is capable of transporting a load given the attributes and requirements. These TR attributes may include attributes that relate to size (volume capacity, etc.), climate control (temperature, lighting, humidity, etc.), etc. In addition, the TR attributes may identify a type of TR, such as a truck, car, plane, ship or other type of vehicle.” in Paragraph [0032] wherein the “attributes relate to size (volume capacity, etc.)” is considered to include the “engine capacity of vehicle” and “For instance, labels may be defined for a new discretely valued categorical feature for available cargo length for a TR with class labels such as, short, medium-length, long, extra-long, etc.” in Paragraph [0093]).
Regarding Claim 5, HARRIS in view of JONES teaches all the limitations of Claims 1 and 3 as described above. HARRIS also teaches wherein the general parameters comprising vehicles on same route, current schedule, current availability, future availability on the requested date, current location, remaining distance, current estimated time of arrival, number of pitstops, duration of pitstops, distance between pickup location and destination point of previous trip of the current vehicles in transit (See “Furthermore, these TR attribute may identify whether a resource may be dynamically scheduled and/or identify constraints related to such scheduling.” in Paragraph [0032], “According to the exemplary embodiments described herein, routes and routing information may relate to a series of waypoints on a travel route where one or more TRs are used to move a load from a current location to a destination location. It is possible that a route for a Load may include multiple pickups and dropoffs along an assigned route. In addition, a route may also have attributes that identify the type of route (e.g., a road, highway, street, alley, air route, shipping lane, etc.).” in Paragraph [0033], “... the software application operating on a computing device 120 of the user 130 may allow the user 130 to discover all the information about same day deliveries, such as the location and movement of the delivery vehicle(s) transporting the goods, mapping, projected times of arrivals, ..., etc.” in Paragraph [0042]), “Specifically, factors may include attributes of the TR(s), location of the resources and current scheduled use of the resources.” in Paragraph [0052], and “The exemplary software allows for many variables, such as but, not limited to where the vehicle is located, any other scheduled pickups, space in the vehicle, user time requirements, traffic to delivery location, miles to delivery location, time to deliver and pickup the items, location of other available vehicles, etc.” in Paragraph [0071]).
Regarding Claim 6, HARRIS in view of JONES teaches all the limitations of Claim 1 as described above. HARRIS does not explicitly teach; however, JONES teaches wherein the score card of the plurality of transport vehicles and the one or more vendors are determined based on the past services offered by the one or more vendors, interaction with the one or more vendors, commitment by the one or more vendors, condition of vehicles offered by the one or more vendors and past profitability ratio on hiring the one or more vendors (See “The brokerage system's matching algorithm then determines the strength or score of the match between trucks and loads by considering the difference between the truck and load origin (deadhead miles), truck goal to load destination, the difference between load pick up and truck availability, matching on truck type and frequently considering additional factors, which establish the qualification criteria. By way of non-limiting example, these factors may include: 1. number of loads that the carrier has hauled in last 30 days for that specific client of the brokerage system (client previously provided their load/transaction history to the brokerage system); 2. number of loads that the carrier has hauled in last 90 days for that specific client of the brokerage system; 3. number of loads that the carrier has hauled in last 360 days for that specific client of the brokerage system; 4. percent loads that the carrier has hauled for that specific brokerage system client that were delivered damage-free; 5. percent loads that the carrier has hauled for that specific brokerage system client that were delivered and picked up on time; 6. safety record of the carrier compared to other carriers; 7. whether the carrier has an appropriate authority; 8. whether the carrier has appropriate insurance; 9. the historical pricing of the carrier compared to others for multiple lanes; 10. the historical pricing of the carrier compared to others for the lane searched; 11. how old the carrier is (length of time in business); 12. number of trucks does the carrier has; 13. relative score of the carrier by a preferred crowd-sourced review site; 14. the relative score of the carrier by an aggregate of other reviews; 16. whether the carrier has been restricted by any other clients; and 17. other inputs” in Paragraphs [0361]-[0377] wherein the “historical pricing of the carrier compared to others for multiple lanes and for the lane searched” is considered to be the “past profitability ratio on hiring the one or more vendors”, and see Paragraph [0197] for “condition of vehicles offered by the one or more vendors”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for selecting transport vehicles associated with one or more vendors for long haul route of HARRIS to include wherein the score card of the plurality of transport vehicles and the one or more vendors are determined based on the factors described above, as taught by JONES, in order to look ahead for ranking during a selection of transport vehicles (See Paragraph [0301] of JONES).
Regarding Claim 7, HARRIS in view of JONES teaches all the limitations of Claim 1 as described above. HARRIS also teaches alerting, at the vehicle allotment system with the processor, an administrator for selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route, wherein the administrator is notified on the one or more media devices (See “In addition, an automated message may be created by the system to notify agents that may take intervening action to rectify the situation. An exception agent may be a human user (e.g., a driver, a human dispatcher, etc.) or ...” in Paragraph [0039] wherein the “human dispatcher” is considered to be the “administrator”).
Regarding Claim 8, HARRIS in view of JONES teaches all the limitations of Claims 1 and 7 as described above. HARRIS also teaches wherein the administrator modifies selection of the at least one vendor of the one or more vendors associated with the at least one selected vehicle from the plurality of transport vehicles for the transportation of the plurality of products on the long-haul route (See “The exemplary method and systems described herein may implement load exception handling during any instance where a load constraint has been met or violated, or wherein a constraint is being approached. In addition, an automated message may be created by the system to notify agents that may take intervening action to rectify the situation. An exception agent may be a human user (e.g., a driver, a human dispatcher, etc.) or ... Accordingly, exception handling may require routing and/or TR modification to a route in real-time in order to potentially remedy the situation.” in Paragraph [0039] wherein the “human dispatcher” is considered to be the “administrator”).
Claims 9-16 are system claims corresponding to method Claims 1-8. All of the limitations in Claims 9-16 are found reciting the same scopes of the respective limitations in Claims 1-8. Accordingly, Claims 9-16 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-8, respectively set forth above. Additionally, HARRIS teaches a computer system comprising: one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method … (See “The system 100 may include a delivery and tracking component 110 ... The exemplary delivery and tracking component 110 may include a processor 112 and a memory 114 for storing instructions executable by the processor 112, and may act as a server servicing the execution of a delivery task.” in Paragraph [0041] and Fig. 1).
Claims 17-20 are product claims corresponding to method Claims 1-4. All of the limitations in Claims 17-20 are found reciting the same scopes of the respective limitations in Claims 1-4. Accordingly, Claims 17-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-4, respectively set forth above. Additionally, HARRIS teaches a non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for an automated decision on selection of a plurality of transport vehicles associated with one or more vendors for long haul route, the method comprising (See “Further described herein is an exemplary non-transitory computer readable storage medium with an executable program stored thereon. The program instructs a processor to perform actions that include ... automatically assigning a transportation resource to the delivery task based on at least one of the delivery task attributes and transportation resource attributes, ...” in Paragraph [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lozito (US 2017/0053236 A1) teaches methods and systems for connecting various parties in the freight industry to better coordinate their shipping needs while offering a much greater degree of transparency. 
O’BLOCK (US 2019/0147399 A1) teaches methods and systems for dispatching commercial vehicle for transportation of a product.
Iavorschii (US 2019/0172009 A1) teaches methods and systems for providing carriers and shippers with an optimal and efficient platform for connecting carriers, shippers, and other parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/5/2022